EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Krayner on 22 APR 22, with one exception, noted below.
The application has been amended as follows:
Claim 13,	line 5, --member-- has been inserted after “selector”;
lines 7-8, from “and” though “positions” has been deleted;
		line 10, --; and,-- replaces the period “.”; and,
insert as an indented line --wherein the pivotable shaft is in the safe position when the first selector member is in the third position out of the three positions.--; and,
Claim 22 has been canceled.
--END OF AMENDMENT--
The above merely puts claim 1 in its condition prior to the amendment of 17 FEB 22, while correcting a newly discovered antecedent basis issue (only a first selector member is previously recited), and cancels subject matter not elected by original presentation.
Should Applicant prefer other language, see paragraph 1 above.
Allowable Subject Matter
Claims 13-21 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to: a fire control assembly comprising: a pivotable shaft comprising a first end and a second end; and a first selector member removably coupled with the first end of the pivotable shaft; wherein the first selector member is configured to move between three positions; wherein the pivotable shaft is in a safe position when the first selector member is in the first position out of the three positions; wherein the pivotable shaft is in a firing position when the first selector member is in the second position out of the three positions; particularly, wherein the pivotable shaft is in the safe position when the first selector member is in the third position out of the three positions.
To clarify, while the prior art fairly taught two safe positions, claim 13 requires the pivotable shaft to be in the same safe position when the first selector member is in two different positions.  This feature was not discovered in prior art, with the exception of Applicant’s parent application, which matured into the patent forming the basis of the double patenting rejection, which has been overcome by an approved terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
23-Apr-22